PER CURIAM.
The State appeals the imposition of a downward departure sentence after appel-lee, Brian Keith Arnold, was convicted of carrying a concealed firearm and aggravated assault with a deadly weapon. Because the trial court did not provide any valid legal reason for departure that is supported by competent, substantial record evidence, we REVERSE and REMAND for resentencing. See Demoss v. State, 843 So.2d 309, 311 (Fla. 1st DCA 2003) (citing Banks v. State, 732 So.2d 1065, 1067 (Fla.1999)).
ALLEN, PADOVANO, and LEWIS, JJ., concur.